FILED
                             NOT FOR PUBLICATION                              MAR 18 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT L. ROSE,                                   No. 10-35048

               Plaintiff - Appellant,             D.C. No. 6:09-cv-00043-DWM-
                                                  RKS
  v.

STATE OF MONTANA; et al.,                         MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Robert L. Rose, a Montana state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

officials violated his constitutional right to access the courts. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to state a claim under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447

(9th Cir. 2000). We affirm.

      The district court properly dismissed Rose’s access-to-courts claims because

either they pertained to state law tort causes of action, or Rose failed to allege facts

showing how defendants’ acts hindered his efforts to pursue challenges to his

criminal conviction or prison conditions. See Lewis v. Casey, 518 U.S. 343, 354-

55 (1996) (the right to access the courts is limited to cases in which prisoners

challenge their convictions or prison conditions); Phillips v. Hust, 588 F.3d 652,

655 (9th Cir. 2009) (to state an access-to-courts claim, “an inmate must show that

official acts or omissions hindered his efforts to pursue a [non-frivolous] legal

claim” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because the defects of Rose’s complaint are not curable.

See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (a district court

need not grant leave to amend if the defects of the complaint cannot be cured).

      Rose’s remaining contentions, including those concerning a preliminary

injunction, are unpersuasive.

      AFFIRMED.




                                            2                                      10-35048